DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Claims 1-6 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative the sequence of steps that should be performed before issuing a carrier sense clear channel assessment by a second access point and sending a CTS message by the second access appoints. 
Claim 7 recites “transmitting a first cooperative transmission signal from a first one of the plurality of access points to a selected one of the plurality of stations; 
issuing a carrier sense clear channel assessment, by a second one of the plurality of access points, to one or more of the plurality of stations and of the plurality of access points; completing the transmission of the first cooperative transmission signal upon commencement of an aggressive transmission by the at least one non-cooperative transmission source; 
sending, from the second one of the plurality of access points, a clear-to- send (CTS) message to one or more of the plurality of stations and of the plurality of access points; detecting, by the second one of the plurality of access points, an energy of the aggressive transmission; and determining, by the second one of the plurality of access points, the presence of the aggressive transmission based on the detected energy.” 
It is unclear: (1) why the second access point issues a carrier sense clear channel assessment to the one or more of the plurality of stations and of the plurality of access points after the first access point transmitting a transmitting a first cooperative transmission signal to a selected one of the plurality of stations; (2) why the second access point sends a clear-to- send (CTS) message to one or more of the plurality of stations and of the plurality of access points before detecting an energy of the 
Claim 8 recites “further comprising a step of requesting, by the second one of the plurality of access points, radio measurements on one or more channels within transmission range of the second one of the plurality of access points.” It is unclear who are being requested to perform radio measurements on one or more channels within transmission range.
Claim 9 recites “further comprising a step of selecting, by the second one of the plurality of access points, and idle channel from the one or more channels.” It is unclear the reason for selecting an idle channel.
Claim 10 recites “further comprising a step of analyzing, by one or more of the first and second ones of the plurality of access points, a shared spectrum of the wireless communication network to model a signature and/or pattern of the aggressive transmission.” In claim 7, it is the second access point detecting the energy of the aggressive transmission. It is unclear how the first access point could analyze a shared spectrum to model the pattern of the aggressive transmission without detecting it. 
Claims 11-17 are also rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0117388), hereinafter Liu, in view of Young Hoon Kwon et al. (US 20170105217), hereinafter Kwon, and further in view of Tayamon et al., (US 2018/0063864) hereinafter Tayamon.

Regarding Claim 7, Liu teaches A method for detecting aggressive signal transmission signatures in a wireless communication network including a plurality of stations, a plurality of access points, and at least one non-cooperative transmission source ([Para. 0057-0059] Fig. 7A shows a wireless communication network including AP1, AP2 and a plurality of stations (STAs), and a non-cooperative node shares the bandwidth with a cooperative node), the method comprising the steps of: transmitting a first cooperative transmission signal from a first one of the plurality of access points to a selected one of the plurality of stations ([Para. 0045, 0050-0051] Fig. 4A, two BSSs are assigned to the same channel are experience hidden terminal problems. When AP1 sends/transmits signals/messages (cooperative transmission signal) to STAs, where the AP1 is filled (a cooperative node [0045])); completing the transmission of the first cooperative transmission signal upon commencement of an aggressive transmission by the at least one non-cooperative transmission source ([Para. 0045, 0050-0051] when AP1 sends signals to STAs, because AP2 cannot hear the signal/messages, AP2 can concurrently transmit/send signals/messages (i.e., aggressive transmission) and causes interference within the same channel. Where AP2 is not filled (a non-cooperative node)).
Liu does not disclose issuing a carrier sense clear channel assessment, by a second one of the plurality of access points, to one or more of the plurality of stations and of the plurality of access points; completing the transmission of the first cooperative transmission signal upon commencement of an aggressive transmission by the at least one non-cooperative transmission source; sending, from the second one of the plurality of access points, a clear-to- send (CTS) message to one or more of the plurality of 
Kwon teaches issuing a carrier sense clear channel assessment, by a second one of the plurality of access points, to one or more of the plurality of stations and of the plurality of access points ([Para. 0073-0074] Fig. 6A shows while the AP1 transmitting a frame to STA1, the AP2 transmits a CCA request in the trigger frame to plurality of STAs in an OBSS on the wireless medium including APs); detecting, by the second one of the plurality of access points, an energy of the aggressive transmission and determining, by the second one of the plurality of access points, the presence of the aggressive transmission based on the detected energy ([Para. 0076] AP2 identifies the received signal strength of the frame is above a first OBSS_PD level which is sent by AP1 from an OBSS in which the AP1 transmits the frame without performing CCA to determine if the wireless medium is available for transmission [0028]. That is, the AP2 detecting an energy of the aggressive transmission energy, and determines the presence of the aggressive transmission based on the detected energy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kwon to improve spatial reuse in a clear channel assessment (CCA) process in a wireless local area network.

Tayamon teaches sending, from the second one of the plurality of access points, a clear-to- send (CTS) message to one or more of the plurality of stations and of the plurality of access points; ([Para. 0003, 0063, 0064] Fig. 5, describes an example of an IEEE 802.11 Wireless LAN, a STA for performs a sensing of the transmission medium for a specific period of time, e.g. a Clear Channel Assessment, CCA according to the transmission power. In Fig. 5, the second access point AP2 sending a CTS to STA2, STA1 and AP1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon and Tayamon to improve transmissions in a wireless communications network [0037].

Regarding Claim 8,  the combination of Liu, Kwon and Tayamon, Liu further teaches a step of requesting, by the second one of the plurality of access points, radio measurements on one or more channels within transmission range of the second one of the plurality of access points ([Para. 0057-0059, 0064] Fig. 7A shows a wireless communication network including AP1, AP2 and a plurality of stations (STAs), and a non-cooperative node shares the bandwidth with a cooperative node within the interference range. The cooperative AP estimates the channel busy time that the non-cooperative AP consumes/uses within the transmission range).
Regarding Claim 9, Liu does not disclose selecting, by the second one of the plurality of access points, and idle channel from the one or more channels.
Kwon further teaches selecting, by the second one of the plurality of access points, and idle channel from the one or more channels. ([Para. 0073-0074] AP2 assesses the wireless medium as IDLE, and after the AP2's backoff counter expires, the AP2 transmits a Trigger frame (TRG) that initiates an UL MU transmission. That is the AP2 select an idle channel to transmit a trigger frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon and Tayamon to improve transmissions in a wireless communications network [0037].

7.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kwon and Tayamon as applied to claim 7 above, and further in view of Gray et al., (US 2003/0043073) hereinafter Gray.

Regarding Claim 10, the combination of Liu, Kwon and Tayamon. Liu further teaches analyzing, by one or more of the first and second ones of the plurality of access points, a shared spectrum of the wireless communication network to model a signature and/or pattern of the aggressive transmission ([Para. 0005, 0047-0051, 0058, 0064] in an IEEE 802.11 wireless local area network, The AP and the clients share the same channel of a 20 MHz or 40 MHz [0044] (i.e., shared spectrum of a wireless communication network). Fig. 7 shows a non-cooperative BSS shares the bandwidth 
The combination of Liu, Kwon and Tayamon does not disclose to model a signature and/or pattern of the aggressive transmission. 
Gray teaches to model a signature and/or pattern of the aggressive transmission ([Para. 0033, 0048-0049, 0054-0055] describes a method can be applied to communications network such as IEEE 802.11 (shared spectrum). The method includes the statistical signal strength model of 25 signature, and specific signal pattern profiles having significant variation and interference from other unanticipated sources or that the orientation of the communications signal transducer on either the communications access point 110 or the mobile device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon and Gray to improve simulation modeling and provide error correction estimates for the interference.

Regarding Claim 11, the combination of Liu, Kwon, Tayamon and Gray. Liu further teaches wherein the step of analyzing is performed based on multiple queries of the shared spectrum by the one or more of the first and second ones of the plurality of access points ([Para. 0048-0052, 0064] modeling for different interference for calculate the amount of interference including the number represents the demand of channel 

Regarding Claim 12, the combination of Liu, Kwon, Tayamon does not disclose wherein the step of analyzing further comprises sampling spectral data of the shared spectrum.
Gray further teaches wherein the step of analyzing further comprises sampling spectral data of the shared spectrum ([Para. 0033, 0049] describes a method can be applied to communications network such as IEEE 802.11 (shared spectrum). The method includes collecting a set of samples of which has a measurement from one or more access point and calculated by algorithms. Many of these samples (typically about 25) compose what is called a “signature”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  the teaching from Liu, Kwon, Tayamon and Gray to improve simulation modeling and provide error correction estimates for the interference.

Regarding Claim 13, the combination of Liu, Kwon, Tayamon and Gray, Liu further teaches calculating the bounds of one or more of detected interference energy ([Para. 0007, 0046, 0050, 0053, 0057] Fig. 3A describes the AP and its associated clients may have different interference power with different interference ranges (i.e., 
 The combination of Liu, Kwon, Tayamon does not disclose a step of calculating the bounds of one or more of detected Wi-Fi energy and the detected interference energy from the sample spectral data.
Gray further teaches a step of calculating the bounds of one or more of detected Wi-Fi energy and the detected interference energy from the sample spectral data ([Para. 0010-0012, 0042] describes calculating signal strength (Wi-Fi energy) in an IEEE 802.11 network. Fig. 4 shows a signal strength pattern 400 around access point 410 including the bounds of signal strength from 10% to 90% based on a set of samples.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon and Gray to improve simulation modeling and provide error correction estimates for the interference.

8.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kwon, Tayamon and Gray as applied to claim 12 above, and further in view of Behr et al., (US Pat. 5,396,370) hereinafter Behr.

Regarding Claim 14, the combination of Liu, Kwon, Tayamon and Gray does not disclose a step of creating square wave signals from the sampled spectral data
Behr teaches a step of creating square wave signals from the sampled spectral data. ([Col. 1, Ln. 67-68 and Col. 2, Ln. 8-37] describe the interference signals may be binary information or deformed curve of voltage. As a result, the stored information of the interference signals (sampled spectral data) may be evaluated by transforms the result into square wave impulses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon, Gray and Behr to improve the reliability of the evaluation of interference signals. 

Regarding Claim 15, the combination of Liu, Kwon, Tayamon and Gray does not disclose a substep of determining one or more of the periodicity and the duty cycle of the created square wave signals.
Behr further teaches a substep of determining one or more of the periodicity and the duty cycle of the created square wave signals.([Col. 5, Ln. 47-68; Col. 6, Ln. 1-15; Col. 10, Ln 61-68; Col. 12, Ln 4-11] describe the interference signal has a characteristic waveform of curve patterns. Figs. 6a and 7 show the determining the length of time intervals T of the square wave signals. Fig. 9 shows determining the curve patterns of interference signals. That is determining the periodicity and duty cycle of the square wave signals).


Regarding Claim 16, the combination of Liu, Kwon, Tayamon and Gray does not disclose a substep of discarding nonconforming square wave data.
Behr further teaches a substep of discarding nonconforming square wave data ([Col. 3, Ln 5-16; Col. 4, Ln. 43-48] describe the time intervals have an extreme value does not play a role in the evaluation and will be ignored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon, Gray and Behr to improve the reliability of the evaluation of interference signals. 

Regarding Claim 17, the combination of Liu, Kwon, Tayamon and Gray does not disclose a step of re-analyzing the shared spectrum to measure noise levels therein.
Behr further teaches a step of re-analyzing the shared spectrum to measure noise levels therein ([Col. 6, Ln 3-15] describe measure and compare the interference signal and its waveform with the curve patterns which may has noisy output signal curve).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0048879, Zhang et al., discloses Unlicensed spectrum scheduling method and device, and user equipment ue
US 2017/0208627, You et al., discloses terminal and method for receiving data through unlicensed band.
US 2017/0163322, Li et al., discloses access method and device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413